Title: From Benjamin Franklin to Jonathan Williams, 16 October 1755
From: Franklin, Benjamin
To: Williams, Jonathan


Dear Cousin
Philada. Oct. 16. 1755
I sent you last Week per Capt. Dole 92 Reams of Demi Printing Paper, best, in two Cases, and 98 Ream of brown; which I hope will come safe to hand, and to a good Market. The Printing Paper to be sold at 15s. and the Brown at 6s. this Currency, the lowest. My Love to your Wife and Children. I am Your loving Uncle
B Franklin
[Crossed out:] P.S. I shall order Papers to the Ferryman you mention.
Mr. Jonan. Williams

 Addressed: To / Mr. Jonathan Williams / Mercht. / Boston / Free / B Franklin
Endorsed: Lettr: from B. Franklin Octor 16th: 1755